91 F.3d 159
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Erskine C. RAGLAND, Plaintiff-Appellant,v.Patrick J. SULLIVAN, Jr., Jane Doe (1), Jane Doe (2), JohnDoe (1), Jane Doe (3), John Doe (2) individuallyand in their official capacities,Defendant-Appellee.
No. 96-1043.(D.C.No. 93-D-1529)
United States Court of Appeals, Tenth Circuit.
July 10, 1996.

Before ANDERSON, BARRETT, and MURPHY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  This case is therefore ordered submitted without oral argument.


3
Plaintiff Erskine Ragland appeals the district court's grant of summary judgment on his civil rights action brought pursuant to 42 U.S.C. § 1983.  Plaintiff alleged that defendants' failure to prevent him from attempting suicide while he was a prisoner at the Arapahoe County Detention Facility (ACDF) violated his rights under the Eighth and Fourteenth Amendments.  On appeal, plaintiff argues that a genuine issue of material fact exists with respect to the circumstances surrounding his suicide attempt;  that the district court failed to address his argument that defendant Robert Sullivan, Arapahoe County Sheriff, was liable in his official capacity for the policies of ACDF;  that the district court failed to apply the summary judgment standard properly;  and that the district court's grant of summary judgment was inconsistent with its order of July 21, 1994.


4
This court reviews the district court's entry of summary judgment de novo.  Schusterman v. United States, 63 F.3d 986, 989 (10th Cir.1995), cert. denied, 64 U.S.L.W. 3778 (U.S. May 20, 1996).  Summary judgment should be denied "if the evidence is such that a reasonable jury could return a verdict for the nonmoving party."  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).  Moreover, "[o]nly disputes over facts that might affect the outcome of the suit under the governing laws will properly preclude the entry of summary judgment.  Factual disputes that are irrelevant or unnecessary will not be counted."  Id.


5
Plaintiff first argues that a genuine issue of material fact exists with respect to the circumstances surrounding his suicide attempt.  Specifically, plaintiff asserts shortly before his suicide attempt he told the nurse on duty, "I have acute depression, anxiety attacks, suicidal ideation ... I'm suicidal."   Plaintiff further contends the deputy on duty overheard this statement and that he told the deputy, "I feel I am going to hurt myself."   Plaintiff argues that a genuine issue of material fact exists as to the circumstances surrounding his suicide attempt because the affidavit of the deputy on duty indicates plaintiff told her only that he would hurt himself if he did not receive the medication he requested.


6
To succeed on his claim under § 1983, plaintiff must demonstrate defendants' actions violated the "deliberate indifference to serious medical needs" standard of Estelle v. Gamble, 429 U.S. 97, 104 (1976).  Under this standard, an inadvertent failure to provide adequate medical care will not support an action.  Id. at 105-06.


7
As a threshold matter, the court grants plaintiff's motion to correct the record under Rule 10(e) of the Federal Rules of Appellate Procedure.  Upon careful review of the record as modified, the court concludes that while an issue of fact may exist with respect to what plaintiff told the nurse and deputy on duty shortly before his suicide attempt, summary judgment is nevertheless appropriate because that factual dispute is not one which will affect the outcome of the suit.  Assuming plaintiff told the nurse and deputy on duty, "I have acute depression, anxiety attacks, suicidal ideation ... I'm suicidal," and, "I feel I am going to hurt myself," plaintiff has nevertheless failed to present evidence from which a reasonable jury could return a verdict in his favor.


8
Specifically, the record indicates that prior to his suicide attempt plaintiff had recently received extensive psychiatric evaluation, lasting more than one month, at the Colorado Mental Health Institute (CMHI).  Based on this extended evaluation, plaintiff was diagnosed with "malingering psychosis" and ordered off all medications.  The physician's notes provided to ACDF officials indicate that plaintiff's malingering psychosis and depression represented attempts to manipulate his doctors in order to obtain medication and affect the legal charges against him.  Under these circumstances, defendants' refusal to provide plaintiff with a psychiatrist and medication on demand, after first checking his records, falls short of the "deliberate indifference" contemplated by the Court in Estelle.


9
Because plaintiff has failed to create a genuine issue of material fact with respect to whether ACDF officials acted with deliberate indifference to his serious medical needs, it is unnecessary for this court to reach plaintiff's argument that the district court failed to address his claim that Sheriff Sullivan was liable in his official capacity for the policies of ACDF.  With respect to plaintiff's arguments that the district court failed to apply the summary judgment standard properly and that the court's grant of summary judgment was inconsistent with its order of July 21, 1994, plaintiff's contentions are based on a misunderstanding of the difference between a motion to dismiss for failure to state a claim upon which relief can be granted and a motion for summary judgment.  Although plaintiff's complaint stated a claim, plaintiff nevertheless failed to present facts from which a reasonable jury could return a verdict in his favor.


10
For the foregoing reasons, the judgment of the United States District Court for the District of Colorado is AFFIRMED.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3